Case 1:19-rnc-00130- Document 1 Filed 03/01/19 Page 1 of 2

SNTERNATFONAL PEACT|CE. PERSONAL COMM|TMENT.

 

 

§:g;?§gerd.won . ZHi`SliilR'~l Pi‘ll£ 22

 

 

c`[lyon@simmsshowers.com
443.290_3708 ,~ ,t":. ,_,,,

sl*..hd li {i ?.,:J;'?' ,3 ;'_'_

325 B£titi!§‘ ‘-.*E§.Hi;
March 1, 2019
537 _.t._._§i`i;'?l}l‘{
viA HANI)-DELIVERY !"` ` ” ":§ t;; nng § 3 §
The Honorable Felicia C. Cannon l 5 ‘ "' “-
Clerk of Court
United States District Court
for the District of Maryland

101 West Lombard Street
Baltimore, Maryland 21201

Re: fn Re Digital Ocean, LLC--Miscellaneous Case Conceming CravirigsHappen. com
Issuance of Subpoena under Digital Millenriium Copyright Act (“DMCA”)
17 U.S.C. § 512(h), “Subpoena to Identify Infringer”

Dear Ms. Cannon:

On behalf of my client, Sally’s Baking Addiction LLC, 1 respectfully request issuance of
a subpoena pursuant to 17 U.S.C. § 512(h) for purposes of identifying the infringer of numerous
of my client’s copyrights in works appearing at my client’s popular Website_
WWW.sallysbakingaddiction.com_and to protect my client’s rights under the Copyright Act (17
U.S.C. § 101 et seq.). The infringing material appears at the website www.cravingshappen.com,
and the owner of that website has taken measures to conceal its identity.

The DMCA authorizes a “copyright owner or a person authorized to act on the owner’s
behalf’ to “request the clerk of any United States District Coutt to issue a subpoena to a service
provider for identification of an alleged infiinger.. . .”2 17 U. S. C § 512(h)(1). Oftentimes, only

 

1 “The DMCA was enacted both to preserve copyright enforcement on the lnternet and to provide immunity to
service providers from copyright infringement liability for ‘passive,’ ‘automatic’ actions in which a service
provider’s system engages through a technological process initiated by another without the knowledge of the service
provider.” ALS Scan, Inc. v. RemarQ Cmiys., Iric., 239 F.3d 619, 625 (4th Cir. 2001)(quoting H.R. Corif. Rep. No.
105-796, at 72 (1998), reprinted in 1998 U.S.C.C.A.N. 649; H.R. Rep. No. 105-551(1), at 11 (1998)).

2 The Digital Millennium Copyright Act defines “service provider" as follows:

Service provider._

(A) As used in subsection (a), the term “service provider” means an entity offering the transmission, routing, or
providing of connections for digital online comrnunjcations, between or among points specified by a user, of

material of the user’s choosing, without modification to the content of the material as Sent or received.

(B) As used in this section, other than subsection (a), the term “service providei” means a provider of online services
or network access, or the operator of facilities therefor, and includes an entity described in subparagraph (A).

17 ti.s.c. § siz(k).

201 lnternationat Circ|er Suite 250 1 Ba|timore, Mary|and 21030 |www.simmsshowers.com | Oches also in Leesburg,
\firginia

Case 1:19-mc-00130 Document 1 Filed 03/01/19 Page 2 of 2
The Honorable

Page 2 OfZ iNrERNATioNAL PRAcricE. FERsoNAL coMMiTMENT.

 

a service provider_such as the provider of website hosting sewices~will know the identity of
the owner of a website. To obtain the subpoena, the DMCA requires the request to include three
(3) items:

(l) a copy of a notification described in 17 U.S.C. § 512(c)(3)(A), commonly known as a
“takedown” notice;3

(2) a proposed Subpoena; and

(3) a sworn declaration to the effect that the purpose for which the subpoena is sought is to
obtain the identity of an alleged infringer and that such information will only be used for
the purpose of protecting rights under this title.

Accordingly, included herewith at Exhibit A are my client’s “takedown” notices_the
first item required under the DMCA_with accompanying e-mail correspondence with service
providers, including Digital Ocean, LLC, the entity married in the proposed subpoena. The
proposed subpoena is included at Exhibit B, which is the second item required under the DMCA.
The third item required under the DMCA_a Sworn declaration_appears below.

Thank you for your attention to this matter. I am available at your convenience for any
questions

Sincerely,

%%M

Christopher J. Lyon
(Bar No. 27443)

SWORN DECLARATION

1 hereby declare under penalty of perjury that the purpose of which the subpoena at
Exhibit B is sought is to obtain the identity of an alleged infringer of my client’s copyrights and
that such information will only be used for the purpose of protecting my client’s rights under the
Copyright Act, 17 U.S.C § 101, et seq.

     

Christopher . Lyon
(Bar No. 27443)

 

3 “‘Section 512(c) codifies a detailed notice and takedown procedure by which copyright holders inform service
providers of infringing material accessible through their sites, and service providers then ‘disable access to' such
materials.”’ Hoge v. Schmalfeldt, Civil Action No. ELH-l4-l683, 2014 U.S. Dist. LEXIS 89882, at *20-21 (D. Md.
]uly l, 2014))(quoting UMG Recora'ings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1018 {9th Cir. 2013)
(in turn citing 17 U.S.C. § 512(0)(1)(A)(iii), (c)(l)(C) & (c)(3)(A)(iii)))(emphasis added in UMG Recordi`ngs).

